[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Herbert Gross, brings this civil action to enjoin the Commissioner of Motor Vehicles temporarily from suspending his motor vehicle operator's license. The plaintiff's action is brought in accordance with General Statutes 52-473. The defendant Commissioner moves to dismiss.
The basis asserted by the Commissioner for his motion to dismiss is that this action is an administrative appeal, pursuant to General Statutes 4-183, of the Commissioner's March 16, 1992, decision which suspended the plaintiff's license. Since the action was not filed within the time prescribed by 4-183(a), the Commissioner argues, it must be dismissed for lack of subject matter jurisdiction.
The flaw in the Commissioner's argument is that the present action is not an appeal pursuant to 4-183. In his complaint, the plaintiff merely seeks to enjoin the Commissioner from suspending his license until the Commissioner has acted on his request for reconsideration. Since the complaint is not an administrative appeal either in form or substance, the filing requirements of 4-183 do not apply.
In ruling on the motion to dismiss, the court takes no position on the merits of the plaintiff's case for a temporary injunction.
The motion to dismiss is denied.
Maloney, J.